Granger, J.
Appellee files an amended abstract in which he states that appellant’s abstract does not contain an abstract of all the evidence introduced and offered on the trial, and denies that the evidence has in any manner been certified by the trial judge, and states that no such certificate has been made; and appellee states in argument that the abstract does not show that the evidence contained therein is an abstract of all the evidence offered on the trial. Appellee’s abstract is not denied, and hence is to be taken as true. Appellant’s abstract is silent as to the certification of the evidence, and, although we might otherwise treat the statement in his abstract as a prima fade showing that it was so certified when appellee’s amendment was filed, it was, unless denied, to be taken as true. Knight v. Railway Co., 81 Iowa, 310 (46 N. W. Rep. 1112), and many other cases. If appellee’s abstract was denied, the issue of fact could be settled by a reference to the transcript. Appellee also presents the matter in argument, and the correctness of the position is not questioned As no evidence has been preserved, there is nothing for us to consider, and the judgment will stand affirmed.